              Case 2:20-cv-00948-BNW Document 16
                                              15 Filed 12/22/20
                                                       12/18/20 Page 1 of 4
                                                                          5




 1
     NICHOLAS A. TRUTANICH
 2   United States Attorney
     District of Nevada
 3
     Marcelo Illarmo, MA BBO 670079
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
     Telephone: (415) 977-8944
 6   Facsimile: (415) 744-0134
     E-Mail: Marcelo.Illarmo@ssa.gov
 7
     Attorneys for Defendant
 8

 9

10
                                   UNITED STATES DISTRICT COURT
11
                                           DISTRICT OF NEVADA
12
     DUMONTRAE M. BUTLER,                       )
13                                              )   Case No.: 2:20-CV-00948-BNW
                   Plaintiff,                   )
14                                              )   UNOPPOSED MOTION FOR EXTENSION OF
            vs.                                 )   TIME TO FILE CERTIFIED
15                                              )   ADMINISTRATIVE RECORD AND ANSWER;
     ANDREW SAUL,                               )   DECLARATIONS OF JEBBY RASPUTNIS AND
16   Commissioner of Social Security,           )   CHRISTIANNE VOEGELE
                                                )
17                 Defendant.                   )   (SECOND REQUEST)
                                                )
18
19

20

21

22

23

24

25

26
               Case 2:20-cv-00948-BNW Document 16
                                               15 Filed 12/22/20
                                                        12/18/20 Page 2 of 4
                                                                           5




 1           Defendant, Andrew Saul, Commissioner of Social Security (the “Commissioner”), by and through
 2
     his undersigned attorneys, hereby moves for a sixty-day extension of time to file the Certified
 3
     Administrative Record (CAR) and answer to Plaintiff’s Complaint. The CAR and answer to Plaintiff’s
 4
     Complaint are due to be filed by December 18, 2020. This is the Commissioner’s second request for an
 5
     extension. The following provides the Court with an updated status of the agency’s ability to prepare
 6

 7   CARs.

 8           In light of the global COVID-19 pandemic, the Social Security Administration (“SSA” or the
 9   “Agency”) has taken the unprecedented step of suspending in-office services to the public:
10
     https://www.ssa.gov/coronavirus/. The Agency is focusing on providing the most critical services by
11
     mail, phone and online to those most in need. SSA is also taking additional steps to protect its employees
12
     and help stop the spread of COVID-19, maximizing social distancing, including significantly limiting
13

14   employee access to SSA facilities for health and safety only and has moved toward a temporary virtual

15   work environment. Electronic processes allow some of SSA’s most critical work to continue with

16   minimal interruption; other workloads have been suspended until the health crisis abates or the Agency is
17   able to create new electronic business processes.
18
             For purposes of this particular case, the public health emergency pandemic has significantly
19
     impacted operations in the Social Security Administration’s Office of Appellate Operations (OAO) in
20
     Falls Church, Virginia. That office is responsible for physically producing the administrative record that
21

22   is required to adjudicate the case under Sections 205(g) and (h) of the Social Security Act, 42 U.S.C.

23   § 405(g) and (h). See SSA Program Operations Manual System GN 03106.025, available at

24   https://secure.ssa.gov/apps10/poms.nsf/lnx/0203106025.
25
             As detailed in the attached declarations, beginning March 16, 2020, OAO’s staff members began
26
     to telework to protect employee health and prevent further spread of COVID-19. At that time, critical in-


     Unopposed Mot. for Ext.; No. 20-948             1
               Case 2:20-cv-00948-BNW Document 16
                                               15 Filed 12/22/20
                                                        12/18/20 Page 3 of 4
                                                                           5




 1   person physical tasks associated with preparing the administrative record could not be accomplished. For
 2
     example, prior to the COVID-19 pandemic, to safeguard Personally Identifiable Information (PII), all
 3
     hearing recordings, which are part of the administrative record, were downloaded onto compact discs and
 4
     encrypted. OAO securely routed the encrypted discs to a private contractor through a daily pickup and
 5
     delivery service at the Official Duty Station (ODS) in Falls Church, Virginia. The private contractor
 6

 7   would transcribe the hearing recording and send the paper copy of the hearing transcript back to OAO.

 8   OAO personnel would then scan the hearing transcript into the electronic record or place the hearing
 9   transcript in the paper case file. Thereafter, OAO personnel would assemble the administrative record in
10
     a prescribed order.
11
             To ensure a continuity of operations, OAO has been actively pursuing mitigation efforts to allow
12
     the remote preparation of administrative records. For cases in which the private contractors were already
13

14   in possession of hearing recordings for transcription, with the assistance of the Office of Acquisitions and

15   Grants (OAG), OAO received approval to receive these transcripts from the private contractors via

16   secured email, e.g., using password protection and redacted Social Security Numbers. In April 2020,
17   OAO began receiving such hearing transcripts from private contractors via secured email.
18
             For cases in which OAO had not yet submitted recordings to the private contractors before March
19
     16, 2020, OAO has been pursuing all available options to obtain transcriptions for these cases. In May
20
     2020, OAO began encrypting hearing recordings and securely emailing them to the contractors for
21

22   transcription. Through the month of May, OAO and the contractors worked to resolve technical issues

23   that arose, particularly with large files. The process is functioning now, albeit at only half of normal

24   productivity.
25
             Given the volume of pending cases, Defendant requests an extension in which to respond to the
26
     Complaint until February 16. 2021.


     Unopposed Mot. for Ext.; No. 20-948              2
               Case 2:20-cv-00948-BNW Document 16
                                               15 Filed 12/22/20
                                                        12/18/20 Page 4 of 4
                                                                           5




 1           On December 16, 2020, the undersigned conferred with Plaintiff’s Counsel, who has no objection
 2   to the requested extension.
 3           It is therefore respectfully requested that Defendant be granted an extension of time to file the CAR
 4   and answer to Plaintiff’s Complaint, through and including February 16, 2021.
 5

 6

 7           Dated: December 18, 2020                      Respectfully submitted,

 8                                                         NICHOLAS A. TRUTANICH
                                                           United States Attorney
 9
                                                           /s/ Marcelo Illarmo
10                                                         MARCELO ILLARMO
                                                           Special Assistant United States Attorney
11

12

13

14
                                            ORDER
15
                                IT IS SO ORDERED
16                                                   IT IS SO ORDERED:
                                DATED: 4:38 pm, December 22, 2020
17

18                                                         UNITED STATES MAGISTRATE JUDGE

19                              BRENDA WEKSLER    DATED: ___________________________
                                UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26



     Unopposed Mot. for Ext.; No. 20-948              3
